
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1285
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Engel (for
			 himself and Mr. Kirk) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Government of Syria for
		  transferring Scud missiles to the Hizballah terrorist organization, and for
		  other purposes.
	
	
		Whereas Hizballah was designated as a foreign terrorist
			 organization by Secretaries of State Albright, Powell, Rice, and Clinton in
			 accordance with section 219 of the Immigration and Nationality Act;
		Whereas, according to the United States District Court for
			 the District of Columbia, Hizballah murdered 241 United States servicemen in
			 1983 at the Marine barracks in Beirut;
		Whereas Hizballah also claimed responsibility for the
			 murder of 17 Americans at the United States Embassy in Beirut in 1983 under the
			 pseudonym, Islamic Jihad;
		Whereas Hizballah receives direction, weapons, and
			 millions of dollars per year from Iran and is strongly supported by
			 Syria;
		Whereas Syria was first designated as a state sponsor of
			 terrorism by President Carter on December 29, 1979;
		Whereas Presidents Reagan, Bush, Clinton, Bush, and Obama
			 reaffirmed Syria’s designation as a state sponsor of terrorism;
		Whereas the Government of Syria allows Iran to transfer
			 weapons to Hizballah across the Syrian-Lebanese border in violation of United
			 Nations Security Council Resolution 1701;
		Whereas the Government of Syria has materially supported
			 Iran’s efforts to rearm Hizballah reportedly with greater quantity and quality
			 of rockets and missiles than it had before the August 2006 conflict;
		Whereas recent media reports state that the Government of
			 Syria directly transferred Scud missiles to Hizballah;
		Whereas Scud missiles in the hands of the Hizballah
			 terrorist organization put the lives of United States citizens and the security
			 of democratic allies like the State of Israel in serious jeopardy;
		Whereas a Department of State spokesperson stated on April
			 19, 2010, the United States condemns in the strongest terms the transfer
			 of any arms, and especially ballistic missile systems such as the SCUD, from
			 Syria to Hizballah. … The transfer of these arms can only have a destabilizing
			 effect on the region, and would pose an immediate threat to both the security
			 of Israel and the sovereignty of Lebanon.;
		Whereas, on July 26, 2009, Special Envoy George Mitchell
			 informed the Government of Syria that the United States would process requests
			 for waivers normally and expeditiously with regard to spare aircraft parts,
			 information-technology products and telecommunications equipment;
		Whereas, on February 16, 2010, President Obama nominated
			 Robert Ford to be Ambassador to Syria; and
		Whereas, in the wake of the Government of Syria’s reported
			 decision to transfer Scud missiles to the Hizballah terrorist organization, any
			 perceived easing of sanctions would be seen as condoning Syria’s dangerous
			 efforts to destabilize the Middle East and undermine peace: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)strongly condemns
			 the Government of Syria for transferring Scud missiles and other advanced
			 weapons and missile systems to the Hizballah terrorist organization;
			(2)strongly condemns
			 the Government of Syria for materially supporting the transfer of Iranian
			 weapons to Hizballah across the Syrian-Lebanese border in violation of United
			 Nations Security Council Resolution 1701;
			(3)urges the
			 President to reevaluate the nomination of Robert Ford as Ambassador to
			 Syria;
			(4)urges the
			 President to tighten and enforce all existing sanctions against the Government
			 of Syria;
			(5)urges the
			 President to impose all sanctions authorized by the Syria Accountability and
			 Lebanese Sovereignty Restoration Act of 2003 (Public Law 108–175; 22 U.S.C.
			 2151 note) against the Government of Syria;
			(6)urges the
			 President and the Secretary of State to work with United States allies to
			 increase international pressure on Syria for its support of terrorist groups;
			 and
			(7)urges the
			 President, the Secretary of State, and the Secretary of the Treasury to use all
			 tools at their disposal to increase pressure on the Government of Syria to
			 comply with its international obligations and end its sponsorship of the
			 Hizballah terrorist organization.
			
